DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-18, and 39-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0001372 A1 Hoffman in view of US 9,487,356 B1 Aggarwal.

Regarding claim 1, Hoffman discloses a method for docking a transporting device with a carried object (Hoffman Abstract, transporting inventory with a mobile drive unit), wherein the method comprises the following steps: acquiring a docking instruction for docking a carried object within a work space (Hoffman Para. [0047] the management module is used for planning the path of the mobile drive unit within the workspace); acquiring a coordinate of the carried object within the work space (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); acquiring a real time coordinate of the transporting device within the work space (Hoffman Para. [0067] positions sensors used to determine the location of the mobile drive unit); setting an optimized path for the transporting device traveling to the carried object (Hoffman Para. [0082-0083] the management module determines the path of the mobile drive unit); distributing at least one travel instruction according to the optimized path (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination, including picking up the inventory item and dropping off); driving the transporting device to travel to the position of the carried object according to the travel instruction (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination); and docking with the carried object (Hoffman Para. [0104] the mobile drive unit reaches the destination, and completes the task, such as docking with the inventory object); wherein the method comprises the following steps before the step of acquiring the coordinate of the carried object: providing at least one image identification device distributed within the whole work space (Hoffman Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor); acquiring original information of the carried object (Hoffman Para. [0068] the holder comprises a sensor which may be used to detect information and location of the inventory holder); acquiring the coordinate of at least one carried object according to the original information of the carried object (Hoffman Para. [0068] the holder comprises a sensor which may be used to detect information and location of the inventory holder); and storing the coordinate of the carried object into a position management system (Hoffman Para. [0056] the information from the inventory management system may be stored in a memory, which includes the information about the inventory item). Hoffman fails to explicitly disclose wherein the image identification device is a visual sensor and is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space, and a position of the image identification device relative to the workspace is unchanged, and the distance between any two adjacent image identification devices is equal. Aggarwal is in the field of inventory management (Aggarwal Abstract, inventory system, including mobile drive units) and teaches wherein the image identification device is a visual sensor and is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10; a camera is a visual sensor), and a position of the image identification device relative to the workspace is unchanged (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10, the sensors are fixed on the ceiling), and the distance between any (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10, the sensors are fixed on the ceiling and equal distance apart; Col. 50, Lns. 4-9, the camera is able to hover and maintain position; cameras may be placed anywhere within the facility, and the design choice to evenly space the cameras would be a simple rearrangement of parts and therefore only require ordinary skill in the art and are considered routine (See MPEP 2144.04 VI. C)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Hoffman with the identification device locations. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 2, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1. Hoffman fails to explicitly disclose wherein the method comprises the following steps before the step of acquiring a coordinate of the carried object: providing at least one fiducial mark on at least one carried object; providing at least one fiducial mark identification device distributed within the whole work space; identifying the fiducial mark and acquiring the coordinate of the carried object, and storing the coordinate of the carried object into a position management system. Aggarwal teaches the method comprises the following steps before the step of acquiring a (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); providing at least one fiducial mark identification device distributed within the whole work space (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera, which is capable of identifying the fiducial mark); identifying the fiducial mark and acquiring the coordinate of the carried object (Aggarwal Col. 19, Lns. 6-20, the holder identifier may be used to determine the location of the object relative to the mobile drive unit), and storing the coordinate of the carried object into a position management system (Aggarwal Col. 24, Lns. 25-32, the memory units can store the information determined by the sensing units, which includes information about location). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 3, modified Hoffman teaches the method for docking the transporting device with the carried object as claimed in claim 2. Hoffman fails to explicitly disclose wherein the fiducial mark is provided on the top of the carried (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is a visual sensor and is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space(Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark; a camera is a visual sensor) and a position of the fiducial mark identification device relative to the workspace is unchanged (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10, the sensors are fixed on the ceiling), and the distance between any two adjacent image identification devices is equal (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10, the sensors are fixed on the ceiling and equal distance apart; Col. 50, Lns. 4-9, the camera is able to hover and maintain position; cameras may be placed anywhere within the facility, and the design choice to evenly space the cameras would be a simple rearrangement of parts and therefore only require ordinary skill in the art and are considered routine (See MPEP 2144.04 VI. C)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location, as well as image identification locations, as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 4, modified Hoffman teaches the method for docking the transporting device with the carried object as claimed in claim 3. Hoffman fails to explicitly disclose wherein the fiducial mark is a readable code; the fiducial mark identification device is a visual sensor. Aggarwal teaches wherein the fiducial mark is a readable code (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is a visual sensor (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 5, modified Hoffman teaches the method for docking the transporting device with the carried object as claimed in claim 4. Hoffman fails to explicitly disclose wherein the readable code is a two-dimensional code or a bar code. Aggarwal teaches wherein the readable code is a two-dimensional code or a bar code (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 8, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the image identification device is a visual sensor; and the original information is at least one image data (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor).

Regarding claim 9, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of acquiring a real time coordinate of the transporting device refers to acquiring a real time coordinate of the transporting device using laser navigation, magnetic navigation or visual navigation (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace).

Regarding claim 10, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of setting an optimized path for the transporting device traveling to the carried object specifically comprises the following steps: invoking a topological map of a work space (Hoffman Para. [0042] the workspace is given a grid mapping; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen); the topological map comprising geometrical information and connection relation information of travelable routes within the work space (Hoffman Para. [0089] multiple paths may be generated, the optimal one being followed, and if the segment is busy or obstructed, the next segment is followed; Para. [0101]); acquiring the topological positions of the carried object and the transporting device on the topological map (Hoffman Para. [0067] positions sensors used to determine the location of the mobile drive unit; Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); and calculating the optimized path for the transporting device traveling to the carried object according to the topological positions of the carried object and the transporting device, and the geometrical information and connection relation information of the travelable routes (Hoffman Para. [0048] optimal path chosen; Para. [0089] multiple paths may be generated, the optimal one being followed, and if the segment is busy or obstructed, the next segment is followed; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen).

Regarding claim 11, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of distributing at least one travel instruction according to the optimized path specifically comprises the following steps: acquiring a relative position relation between the transporting device and the optimized path according to a real time coordinate of the transporting device and the optimized path (Hoffman Para. [0049] the path is controlled by a management module, and may determine the location of the mobile unit, and the desired path segment); calculating at least one travel instruction according to the relative position relation (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); the travel instruction comprising (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); and distributing the travel instruction to the transporting device (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 12, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the step of driving the transporting device to travel to the carried object according to the travel instruction specifically comprises the following steps: adjusting the speed of the transporting device during traveling according to a speed instruction; and adjusting the angular speed of the transporting device during traveling according to an angular speed instruction; or adjusting the turning radius of the transporting device during traveling according to a turning radius instruction (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 13, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein in the step of docking with the carried object, the transporting device is docked with the carried object by lifting; and/or is docked with the carried object by articulating (Hoffman Para. [0063] docking head on the mobile drive unit may lift the inventory holder).

Regarding claim 14, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the method comprises the following steps after the step of docking with the carried object: acquiring a transport instruction for transporting the carried object to a target position within the work space (Hoffman Para. [0047] the management module is used for planning the path of the mobile drive unit within the workspace); acquiring a coordinate of the target position (Hoffman Para. [0045] the management unit determines the coordinates of the inventory object, and the destination); setting a second optimized path for the transporting device traveling from the position of the carried object to the target position (Hoffman Para. [0048] optimal path chosen); distributing at least one second travel instruction according to the second optimized path (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination); driving the transporting device to travel to the target position according to the second travel instruction (Hoffman Para. [0085-0087] requesting, generating, planning and executing a path of the mobile drive unit to deliver the inventory item to the destination); and detaching the carried object (Hoffman Para. [0140] the mobile unit follows the designated path, and when it reaches the destination, the inventory item may be dropped off).

Regarding claim 15, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 14, wherein the step of setting a second optimized path for the transporting device traveling from the position of the carried object to the target position specifically comprises the following steps: invoking a topological map of a work space, the topological map comprising geometrical information and connection relation information of at least one travelable route within the work space (Hoffman Para. [0042] the workspace is given a grid mapping; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen); acquiring the topological positions of the transporting device and the target position on the topological map (Hoffman Para. [0067] positions sensors used to determine the location of the mobile drive unit; Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); and calculating the second optimized path for the transporting device traveling to the target position according to the topological (Hoffman Para. [0048] optimal path chosen; Para. [0089] multiple paths may be generated, the optimal one being followed, and if the segment is busy or obstructed, the next segment is followed; Para. [0101] an obstacle may be detected along the path, and the next segment may then be chosen).

Regarding claim 16, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 14, wherein the step of distributing at least one travel instruction according to the second optimized path specifically comprises the following steps: acquiring a relative position relation between the transporting device and the second optimized path according to a real time coordinate of the transporting device and the second optimized path (Hoffman Para. [0049] the path is controlled by a management module, and may determine the location of the mobile unit, and the desired path segment); calculating at least one second travel instruction according to the relative position relation (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); the second travel instruction comprising a speed instruction and an angular speed instruction, or, comprising a speed instruction and a turning radius instruction (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed); and distributing the second travel instruction to the transporting device (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 17, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 14, wherein the step of driving the transporting device to travel to the position of the carried object according to the second travel instruction specifically comprises the following steps: adjusting the speed of the transporting device during traveling according to a speed instruction in the second travel instruction; and adjusting the angular speed of the transporting device during traveling according to an angular speed instruction in the second travel instruction; or adjusting the turning radius of the transporting device during traveling according to a turning radius instruction in the second travel instruction (Hoffman Para. [0066] the drive module controls the mobile drive unit by alternating the speed, the wheel rotation; Para. [0102] the segments may monitor the mobile device unit based on location, speed).

Regarding claim 18, modified Hoffman discloses the method for docking the transporting device with the carried object as claimed in claim 1, wherein the (Hoffman Para. [0036] the workspace may be a warehouse); the carried object comprises an inventory holder or a tray (Hoffman Para. [0036] the inventory comprises a holder 30); the transporting device comprises an automated guided vehicle or a mobile robot (Hoffman Para. [0032] the mobile drive unit may communicate wirelessly; and use a drive unit to control movement; Fig. 3a, 3b).

Regarding claim 39, Hoffman discloses an inventory item management system, comprising: a work space (Hoffman Para. [0047] the management module is used for planning the path of the mobile drive unit within the workspace); a transporting device (Hoffman Para. [0047];[0049];[0067]; [0069]; [0089]; [0101]); a system controller, connected to radio communication module of the transporting device (Hoffman Para. [0062] the unit also comprises a control module; Para. [0069]); used for distributing the docking instruction and/or the transport instruction to the radio communication module (Hoffman Para. [0083] the routing and management module is used to instruct the mobile drive module along a path); at least one carried object, located within the work space (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder); at least one carried object identification device, distributed within the whole work space, used for identifying the coordinate of at least one carried object (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor); and a position management system, connected to the carried object identification device and the radio communication module, used for storing the coordinate of the carried object, and sending the coordinate of the carried object to the radio communication module (Hoffman Para. [0056] the information from the inventory management system may be stored in a memory, which includes the information about the inventory item); the at least one carried object identification device configured to acquire original information of the carried object, so that the coordinate of the carried object can be obtained and stored in the position management system (Hoffman Para. [0056] the information from the inventory management system may be stored in a memory, which includes the information about the inventory item; Para. [0068] the holder comprises a sensor which may be used to detect information and location of the inventory holder); wherein the carried object identification device is a visual sensor (Hoffman Para. [0067] the position sensor includes a camera, which uses images that are visual). Hoffman fails to explicitly disclose wherein the at least one carried object identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space; and a position of the at least one carried object identification device relative to the workspace is unchanged, and the distance between any two adjacent carried object identification devices is equal. Aggarwal teaches wherein the at least one carried object identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10); and a position of the at least one carried object identification device relative to the workspace is unchanged (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10, the sensors are fixed on the ceiling), and the distance between any two adjacent carried object identification devices is equal (Aggarwal Col. 25, Lns. 46-60, the overhead cameras are identifiers within the workspace, item 1008 in Fig. 10, the sensors are fixed on the ceiling and equal distance apart; Col. 50, Lns. 4-9, the camera is able to hover and maintain position; cameras may be placed anywhere within the facility, and the design choice to evenly space the cameras would be a simple rearrangement of parts and therefore only require ordinary skill in the art and are considered routine (See MPEP 2144.04 VI. C)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hoffman with the identification device locations. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 40, modified Hoffman discloses the inventory item management system as claimed in claim 39. Hoffman fails to explicitly disclose wherein each carried object is provided with at least one fiducial mark; the carried object (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the carried object identification device is a fiducial mark identification device, used for identifying the fiducial mark (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera, which is capable of identifying the fiducial mark), and acquiring the coordinate of at least one carried object according to the information carried by the fiducial mark (Aggarwal Col. 24, Lns. 25-32, the memory units can store the information determined by the sensing units, which includes information about location). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 41, modified Hoffman teaches the inventory item management system as claimed in claim 39. Hoffman fails to explicitly disclose wherein the (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is a visual sensor and is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located on the top of the work space, and a position of the fiducial mark identification device relative to the workspace is unchanged, and the distance between any two adjacent fiducial mark identification devices is equal (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark; Fig. 11, the fiducial marks are placed throughout the space and are unchanged, and their distance is used to determine position, and whether they are equal distance does not change their ability to determine locations; Col. 50, Lns. 4-9, the camera is able to hover and maintain position; cameras may be placed anywhere within the facility, and the design choice to evenly space the cameras would be a simple rearrangement of parts and therefore only require ordinary skill in the art and are considered routine (See MPEP 2144.04 VI. C)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 42, modified Hoffman teaches the inventory item management system as claimed in claim 41. Hoffman fails to explicitly disclose wherein the fiducial mark is a readable code; the fiducial mark identification device is a visual sensor. Aggarwal teaches wherein the fiducial mark is a readable code (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12); the fiducial mark identification device is a visual sensor (Aggarwal Col. 27, Lns. 44-59, the sensing system within the workspace may include a camera to scan the workspace, which is capable of identifying the fiducial mark). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 43, modified Hoffman teaches the inventory item management system as claimed in claim 42. Hoffman fails to explicitly disclose wherein the readable code is a two-dimensional code or a bar code. Aggarwal teaches wherein the readable code is a two-dimensional code or a bar code (Aggarwal Col. 28, Lns. 13-42, the inventory holder may comprise a closed top, with overhead holder identifier, which may comprise barcode, RFID tag, or sensor; Fig. 12). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carried object of Hoffman with the fiducial mark to identify location as taught by Aggarwal. The motivation for doing so would be to maintain location identification of all inventory objects, whether regularly or infrequently requested, within a densely packed warehouse to quickly retrieve items and proceed with inventory acquisition (Aggarwal Col. 1, Lns. 5-22).

Regarding claim 44, modified Hoffman discloses the inventory item management system as claimed in claim 39, wherein the carried object identification device is an image identification device, used for acquiring original information of the carried object (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor); (Hoffman Para. [0069] the holder comprises a sensor which may be used to determine the location of the inventory holder).

Regarding claim 45, modified Hoffman discloses the inventory item management system as claimed in claim 44, wherein the image identification device is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt, located above the top of the carried object (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor).

Regarding claim 46, modified Hoffman discloses the inventory item management system as claimed in claim 45, wherein the image identification device is a visual sensor; and the original information is at least one image data (Hoffman Para. [0067] the camera may be placed above the workspace, in order to view the entire workspace; Para. [0081] holder identifier marks the inventory holder, uses a camera to detect the sensor).

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Regarding claims 1, Applicant directs Examiner to the claim limitation “the image identification device is a visual sensor and is provided on the top of the work space, which can be fixed independently or mounted to a pan/tilt located on the top of the work space…”, which examiner interprets as a visual sensor that can be fixed or pan/tilt located on the top of the work space, and in Aggarwal Col. 26, Lns. 7-35, shows that the object sensor may be a camera, shown as item 1006 in Fig. 11, and the object identifier 1014 is attached to the top of objects, the camera is located above the identifiers, at the top of the workspace. Further, “…and a position of the image identification device relative to the workspace is unchanged, and the distance between any two adjacent image identification devices is equal” in which Aggarwal teaches that the image identification device, a camera, is controlled to hover, park or maintain its position above the location it is identifying (Col. 50, Lns. 4-9).  Further, the cameras may be placed anywhere within the facility, and the design choice to evenly space the cameras would be a simple rearrangement of parts and therefore only require ordinary skill in the art and are considered routine (See MPEP 2144.04 VI. C). 
Claim 39 follows the same logic, but instead uses he terminology “carried object identification device”; Claim 3 and 41 use the term “the fiducial mark identification device”, and no matter what language is used, the identification device is a camera that is provided on top of the work space, to identify objects. This also means that the Examiners arguments and citations from claim 1 above, apply to the claims 39, 3 and 41, and remain rejected under 103.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,699,152 B1 Adam et al. teaches imaging a retail environment with cameras from above (Abstract). US 10,922,890 B1 Pusch et al. teaches camera visualization of a workspace (Abstract). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687